Per Curiam.
This is a motion to mould the pleadings for the purpose of appeal.
We have considered the affidavit which has been presented to us by the respondent (which we have filed with the clerk), and have also considered the arguments addressed to us by counsel for both the relator and respondent, and we are constrained to think that in the circumstances of this case, as exhibited by the record and the affidavit, we would not be justified in moulding the pleadings as requested.
The motion, therefore, is accordingly denied.